 



INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”), dated as of
                    , 2007, is made by and between Directed Electronics, Inc., a
Florida corporation (the “Company”), and the undersigned who is either a
director, an officer, or both a director and officer of the Company (the
“Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and/or indemnification, due to
the exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
     B. The Board of Directors of the Company (the “Board”) has concluded that,
to retain and attract talented and experienced individuals to serve as officers
and directors of the Company, it is necessary for the Company contractually to
indemnify officers and directors and to assume for itself maximum liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company;
     C. Section 607.0850 of the Florida Business Corporation Act (“Section 607”)
empowers the Company to indemnify by agreement its present and former officers,
directors, employees, and agents and persons who serve, at the request of the
Company, as directors, officers, employees, or agents of other corporations,
partnerships, joint ventures, trusts, or other enterprises and expressly
provides that the indemnification provided by Section 607 is not exclusive; and
     D. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions
          1.1 Agent. For the purposes of this Agreement, “agent” of the Company
means any person who is or was a director or officer of the Company or a
subsidiary of the Company; or is or was serving at the request of, for the
convenience of, or to represent the interest of the Company or a subsidiary of
the Company as a director or officer of another foreign or domestic corporation,
partnership, joint venture, trust, or other enterprise or an affiliate of the
Company; or was a director or officer of another enterprise or affiliate of the
Company at the request of, for the convenience of, or to represent the interests
of such predecessor corporation. The term “enterprise” includes any employee
benefit plan of the Company, its subsidiaries, affiliates, and predecessor
corporations.
          1.2 Expenses. For the purposes of this Agreement, “expenses” includes
all direct and indirect costs of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, Section 607 or otherwise; provided, however, that expenses
shall not include any judgments, fines, ERISA excise taxes or penalties, or
amounts paid in settlement of a proceeding.
          1.3 Proceeding. For the purposes of this Agreement, “proceeding” means
any threatened, pending, or completed action, suit, or other type of proceeding,
whether civil, criminal, administrative, investigative, or any other type
whatsoever.

 



--------------------------------------------------------------------------------



 



          1.4 Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more of its
subsidiaries, or by one or more of the Company’s subsidiaries.
          1.5 Company. For purposes of this Agreement, the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger, so that any person who is or was a director, officer, employee, or agent
of such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise, shall stand
in the same position under this Agreement with respect to the resulting or
surviving corporation as such person would have with respect to such constituent
corporation if its separate existence had continued.
          1.6 Other Enterprises. For purposes of this Agreement, “other
enterprises” shall include employee benefit plans.
          1.7 Fines. For purposes of this Agreement, references to “fines” shall
include any excise taxes assessed on a person with respect to any employee
benefit plan.
          1.8 Serving at the Request of the Company. For purposes of this
Agreement, “serving at the request of the Company” shall include any service as
a director, officer, employee, or agent of the Company that imposes duties on,
or involves services by, such director, officer, employee, or agent with respect
to an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner such person reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of the Company, faithfully and to the best of the
Indemnitee’s ability, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the charter documents
of the Company or any subsidiary of the Company; provided, however, that the
Indemnitee may at any time and for any reason resign from such position (subject
to any contractual obligation that the Indemnitee may have assumed apart from
this Agreement), and the Company and any subsidiary shall have no obligation
under this Agreement to continue the Indemnitee in any such position.
     3. Directors’ and Officers’ Insurance. The Company shall, to the extent
that the Board determines it to be economically reasonable, maintain a policy of
directors’ and officers’ liability insurance (“D&O Insurance”), on such terms
and conditions as may be approved by the Board.
     4. Mandatory Indemnification. Subject to Section 9 below, the Company shall
indemnify the Indemnitee pursuant to this Section 4.
          4.1 Third-Party Actions. If the Indemnitee is a person who was or is a
party to any proceeding (other than an action by or in the right of the Company)
by reason of the fact that the Indemnitee is or was a director, officer,
employee, or agent of the Company, or by reason of anything done or not done by
the Indemnitee in any such capacity, against any and all expenses and
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) actually
and reasonably incurred by the Indemnitee in connection with the investigation,
defense, settlement, or appeal of such proceeding if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful; and

2



--------------------------------------------------------------------------------



 



          4.2 Derivative Actions. If the Indemnitee is a person who was or is a
party to any proceeding by or in the right of the Company to procure a judgment
in its favor by reason of the fact that the Indemnitee is or was a director,
officer, employee, or agent of the Company, or by reason of anything done or not
done by the Indemnitee in any such capacity, against any amounts paid in
settlement of any such proceeding and all expenses actually and reasonably
incurred by the Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceeding, not exceeding, in the judgment of the
Board, the estimated expense of litigating the proceeding to conclusion, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company; except
that no indemnification under this subsection shall be made in respect of any
claim, issue, or matter as to which such person shall have been finally adjudged
to be liable to the Company unless, and only to the extent that, the court in
which such proceeding was brought, or any other court of competent jurisdiction,
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such amount which such court shall deem
proper; and
          4.3 Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) to the extent such have been paid to the Indemnitee by D&O
Insurance.
     5. Partial Indemnification and Contribution.
          5.1 Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by the Indemnitee in the investigation, defense,
settlement, or appeal of a proceeding but is not entitled, however, to
indemnification for all of the total amount thereof, then the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled to indemnification.
          5.2 Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Florida Business Corporation Act, then in respect
of any threatened, pending, or completed proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in such proceeding),
the Company shall contribute to the amount of expenses (including attorneys’
fees), judgments, fines, and amounts paid in settlement actually and reasonably
incurred and paid or payable by the Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and the Indemnitee on the other hand from the transaction from which
such proceeding arose and (ii) the relative fault of the Company on the one hand
and of the Indemnitee on the other hand in connection with the events that
resulted in such expenses, judgments, fines, or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of the Indemnitee on the other hand shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines, or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation or any other method of
allocation which does not take account of the foregoing equitable
considerations.
     6. Mandatory Advancement of Expenses.
          6.1 Advancement. Subject to Section 9 below, the Company shall advance
all expenses incurred by the Indemnitee in connection with the investigation,
defense, settlement, or appeal of any proceeding to which the Indemnitee is a
party or is threatened to be made a party by reason of the fact that the
Indemnitee is or was a director, officer, employee, or agent of the Company or
by reason of anything done or not done by the Indemnitee in any such capacity.
The Indemnitee hereby undertakes to promptly repay such amounts advanced only
if, and to the extent that, it shall ultimately by determined that the
Indemnitee is not entitled to be indemnified by the Company under the provisions
of this

3



--------------------------------------------------------------------------------



 




Agreement, the Articles of Incorporation or Bylaws of the Company, the Florida
Business Corporation Act, or otherwise. The advances to be made hereunder shall
be paid by the Company to the Indemnitee within thirty (30) days following
delivery of a written request therefor by the Indemnitee to the Company.
          6.2 Exception. Notwithstanding the foregoing provisions of this
Section 6, the Company shall not be obligated to advance any expenses to the
Indemnitee arising from a lawsuit filed directly by the Company against the
Indemnitee if an absolute majority of the members of the Board reasonably
determines in good faith, within thirty (30) days of the Indemnitee’s request to
be advanced expenses, that the facts known to them at the time such
determination is made demonstrate clearly and convincingly that the Indemnitee
acted in bad faith. If such a determination is made, the Indemnitee may have
such decision reviewed in the manner set forth in Section 8.5 hereof, with all
references therein to “indemnification” being deemed to refer to “advancement of
expenses,” and the burden of proof shall be on the Company to demonstrate
clearly and convincingly that, based on the facts known at the time, the
Indemnitee acted in bad faith. The Company may not avail itself of this
Section 6.2 as to a given lawsuit if, at any time after the occurrence of the
activities or omissions that are the primary focus of the lawsuit, the Company
has undergone a change in control. For this purpose, a change in control shall
mean a given person or group of affiliated persons or groups increasing their
beneficial ownership interest in the Company by at least twenty (20) percentage
points without advance Board approval.
     7. Notice and Other Indemnification Procedures.
          7.1 Notification. Promptly after receipt by the Indemnitee of notice
of the commencement of or the threat of commencement of any proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof.
          7.2 Insurance. If, at the time of the receipt of a notice of the
commencement of a proceeding pursuant to Section 7.1 hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.
          7.3 Defense. In the event the Company shall be obligated to advance
the expenses for any proceeding against the Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the Indemnitee (which approval shall not be unreasonably
withheld), upon the delivery to the Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by the
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to the same proceeding,
provided that (a) the Indemnitee shall have the right to employ the Indemnitee’s
own counsel in any such proceeding at the Indemnitee’s expense; (b) the
Indemnitee shall have the right to employ the Indemnitee’s own counsel in
connection with any such proceeding, at the expense of the Company, if such
counsel serves in a review, observer, advice, and counseling capacity and does
not otherwise materially control or participate in the defense of such
proceeding; and (c) if (i) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (iii) the Company shall not,
in fact, have employed counsel to assume the defense of such proceeding, then
the fees and expenses of the Indemnitee’s counsel shall be at the expense of the
Company.
     8. Determination of Right to Indemnification.
          8.1 Success on Merits. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 4.1 or 4.2 of this Agreement or in the defense of any claim, issue,
or matter described therein, the Company shall indemnify the Indemnitee

4



--------------------------------------------------------------------------------



 




against expenses actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, or appeal of such proceeding, or
such claim, issue, or matter, as the case may be.
          8.2 Proof by Company. In the event that Section 8.1 is inapplicable,
or does not apply to the entire proceeding, the Company shall nonetheless
indemnify the Indemnitee unless the Company shall prove by clear and convincing
evidence to a forum listed in Section 8.3 below that the Indemnitee has not met
the applicable standard of conduct required to entitle the Indemnitee to such
indemnification.
          8.3 Applicable Forums. The Indemnitee shall be entitled to select the
forum in which the validity of the Company’s claim under Section 8.2 hereof that
the Indemnitee is not entitled to indemnification will be heard from among the
following, except that the Indemnitee can select a forum consisting of the
shareholders of the Company only with the approval of the Company and, if the
Indemnitee is a director or officer at the time of such determination, the
determination shall be made in accordance with (a), (b), (c) or (d) below at the
election of the Company:
               (a) A majority vote of a quorum consisting of directors who are
not parties to the proceeding for which indemnification is being sought;
               (b) If such a quorum is not obtainable, or even if obtainable, by
majority vote of a committee of directors designated by the Board who are not
parties to the proceeding for which indemnification is being sought;
               (c) By independent legal counsel (i) selected by the Board
described in subsection (a) above or the committee described in subsection
(b) above, or (ii) if the conditions of either subparagraph (a) or (b) cannot be
satisfied, selected by the full Board;
               (d) The majority vote of the shareholders of the Company; or
               (e) The court having jurisdiction of subject matter and the
parties.
          8.4 Submission. As soon as practicable, and in no event later than
thirty (30) days after the forum has been selected pursuant to Section 8.3
above, the Company shall, at its own expense, submit to the selected forum its
claim that the Indemnitee is not entitled to indemnification, and the Company
shall act in the utmost good faith to assure the Indemnitee a complete
opportunity to defend against such claim.
          8.5 Appeals. If the forum selected in accordance with Section 8.3
hereof is not a court, then after the final decision of such forum is rendered,
the Company or the Indemnitee shall have the right to apply to the court in
which the proceeding giving rise to the Indemnitee’s claim for indemnification
is or was pending, or any other court of competent jurisdiction, for the purpose
of appealing the decision of such forum, provided that such right is executed
within sixty (60) days after the final decision of such forum is rendered. If
the forum selected in accordance with Section 8.3 hereof is a court, then the
rights of the Company or the Indemnitee to appeal any decision of such court
shall be governed by the applicable laws and rules governing appeals of the
decision of such court.
          8.6 Expenses for Interpretation. Notwithstanding any other provision
in this Agreement to the contrary, the Company shall indemnify the Indemnitee
against all expenses incurred by the Indemnitee in connection with any hearing
or proceeding under this Section 8 involving the Indemnitee and against all
expenses incurred by the Indemnitee in connection with any other proceeding
between the Company and the Indemnitee involving the interpretation or
enforcement of the rights of the Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims and/or defenses
of the Indemnitee in any such proceeding was frivolous or not made in good
faith.

5



--------------------------------------------------------------------------------



 



     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement for
the following:
          9.1 Claims Initiated by Indemnitee. To indemnify or advance expenses
to the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the charter documents of the Company or any subsidiary, or any
statute or law or otherwise, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or
          9.2 Unauthorized Settlements. To indemnify the Indemnitee hereunder
for any amounts paid in settlement of a proceeding unless the Company consents
in advance in writing to such settlement, which consent shall not be
unreasonably withheld; or
          9.3 Securities Law Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state,
or local statutory law; or
          9.4 Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the mater shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.
     10. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights that the Indemnitee may have under any provision of law, the Company’s
Articles of Incorporation or Bylaws, the vote of the Company’s shareholders or
disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and to action in another capacity while
occupying the Indemnitee’s position as an agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an agent of the Company and shall inure to the benefit of the heirs,
executors, and administrators of the Indemnitee.
     11. General Provisions.
          11.1 Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.
          11.2 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever, then: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable that are not themselves invalid,
illegal, or unenforceable) shall not in any way be affected or impaired thereby;
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal, or unenforceable,
that are not themselves invalid, illegal, or unenforceable) shall be construed
so as to give effect to the intent manifested by the provision held invalid,
illegal, or unenforceable and to give effect to Section 11.1 hereof.

6



--------------------------------------------------------------------------------



 



          11.3. Entire Agreement. This Agreement contains the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings,
inducements, or conditions, express or implied, oral or written, except as
herein contained.
          11.4 Modification and Waiver. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.
          11.5 Subrogation. In the event of full payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all documents required
and shall do all acts that may be necessary or desirable to secure such rights
and to enable the Company effectively to bring suit to enforce such rights.
          11.6 Counterparts. This Agreement may be executed in one or more
counterparts, which shall together constitute one agreement.
          11.7 Successors and Assigns. The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto. The indemnification and advancement of expenses provided by, or granted
pursuant to, this Agreement shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee, or agent and shall inure to the benefit of the heirs, executors, and
administrators of such a person.
          11.8 Notice. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and receipted for by the party addressee, or (b) if mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown in the
records of the Company or as subsequently modified by written notice.
          11.9 Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the state of Florida, as applied to
contracts between Florida residents entered into and to be performed entirely
within Florida.
          11.10 Consent to Jurisdiction. The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the state of
Florida for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.
          11.11 Attorneys’ Fees. In the event the Indemnitee is required to
bring any action to enforce rights under this Agreement (including, without
limitation, the expenses of any proceeding described in Section 4), the
Indemnitee shall be entitled to all reasonable fees and expenses in bringing and
pursuing such action, unless a court of competent jurisdiction finds each of the
material claims of the Indemnitee in any such action was frivolous and not made
in good faith.
     IN WITNESS WHEREOF, the parties hereto have entered into this
Indemnification Agreement effective as of the date first written above.

              DIRECTED ELECTRONICS, INC., a Florida corporation   INDEMNITEE:
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
           
 
 
 
       

7



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.22: The form of Indemnification Agreement was executed by
the following persons:
James E. Minarik
Glenn R. Busse
Richard J. Hirshberg
Mark E. Rutledge
Kevin P. Duffy
Michael N. Smith
KC Bean
Ronald F. Dutt
Joe Steven Wood
Troy D. Templeton
Jon E. Elias
Darrell E. Issa
Andrew D. Robertson
S. James Spierer
Kevin B. McColgan
Edmond S. Thomas
Victor J. Orler
Seth R. Johnson

